Citation Nr: 1709319	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left knee chondromalacia, status post anterior cruciate ligament (ACL) tear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1993 to April 1997 and was honorably discharged.  The Veteran also served from April 1997 to May 1999 and was given a bad conduct discharge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction is now with the Montgomery, Alabama, RO.

An Administrative Decision was issued in February 2009 determining that the Veteran was not entitled to VA benefits for any disability incurred or aggravated during active service from April 1997 to May 1999, due to his sentencing under court-martial and bad conduct discharge.  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(2) (2016).

The Veteran was afforded a VA examination in November 2009; the examination report was supplemented by an addendum opinion in January 2010. 

In February 2012, the Veteran submitted a claim for a right knee disability.  He contended that because of overuse, due to the severity of his left knee disorder, he has suffered a right knee disorder.  To date, this claim has not been adjudicated by the AOJ, as service connection for a left knee disability has not been granted.  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate development and adjudication.  38 C.F.R. § 19.9(b) (2016).

For the reasons expressed below, this appeal is being REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for a left knee disability. 

The Veteran contends that in December 1994 he sustained a fall from a truck during mobility simulation training, landing his left knee on a rock.  A safety form record of injury noted he was treated with pain medications and ice for a bruised knee.  Another service treatment record (STR) identified the right knee experiencing a contusion from that fall, rather than the left knee.  The Veteran described ongoing intermittent left knee pain that was not documented in treatment records.  In June 1997, he hyperextended his left knee.  Subsequent treatment records show ongoing pain and episodes of swelling.  Magnetic resonance imaging (MRI) testing in April 1998 indicated an ACL tear.  In July 2008, the Veteran underwent surgery to repair the ACL.  

The Veteran was afforded a VA examination in November 2009 to determine the nature and etiology of his left knee disorder and an addendum opinion was provided in January 2010.  However, the Board finds that the VA examination report and addendum opinion are inadequate for various reasons. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the November 2009 VA opinion indicates that the Veteran's left knee disorder is "less likely as not" caused by, related to, or worsened beyond natural progression by honorable active duty.  The examiner provided no rationale his opinion that the Veteran's left knee disorder is less likely as not related to his service. 

In a January 2010 addendum opinion, the examiner reviewed the claims file and determined that based on the documented record, it appeared that the Veteran had an acute injury during honorable service without chronic symptoms or continuity of care.  Then, during dishonorable service, the Veteran sustained a hyperextension injury with ACL tear which ultimately led to the degenerative left knee condition.  She noted "An ACL disruption is a major internal derangement of the knee and result in degenerative joint disease.  Therefore, not worsened beyond natural progression due to honorable service, nor caused by or related to honorable service." 

The Veteran described the pain and functional effects he experienced following the December 1994 incident.  Because the VA examiner's November 2009 examination report and the January 2010 addendum opinion did not address the Veteran's lay statements, the opinions are inadequate for purposes of determining in-service incurrence.  

Subsequently, the Veteran provided reasons why there are no further left knee treatment notations until the additional injury in June 1997, namely that he was in a combat unit, "sucked up the pain" as best as he could, and continued to perform his duties.  He has suggested that the lack of an MRI after the December 1994 incident meant the true extent of the injury was not revealed until much later.  See July 2011 Statement in Support of Claim.  These lay statements should be addressed in any VA examination report or opinion.

Therefore, the Board concludes that a VA examination is necessary to address the claim, as the current medical evidence of record is insufficient to address the question of nexus.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed left knee disability.  The claims folder should be provided to and reviewed by the examiner.  Special attention is directed to:

a.  The Veteran's lay statements regarding the December 1994 incident and its aftermath.

b.  The Veteran's STRs indicating the nature of both the December 1994 and June 1997 incidents and the treatment of resulting injuries. 

c.  All private and VA medical treatment records, and Social Security Administration records.

d.  The lay statements of the Veteran's friends and family regarding his current disability. 

After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion as to whether the Veteran currently has a left knee disorder that is at least as likely as not (probability of 50 percent or greater) related to his service, or to any incident therein, 

The examiner is asked to specifically discuss the Veteran's contention that his left knee disorder is a result of sustaining an injury following a fall in December 1994. 

A complete rationale for all opinions should be provided.  

2.  Thereafter, VA should readjudicate the issue on appeal.  If the issue remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






